August 22, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals


                      EDWARD LEE ABRAM, Appellant

NO. 14-12-00010-CV                          V.

      JOHN JAMES, IN HIS INDIVIDUAL CAPACITY, AND BIG JOHN
                     TRUCKING, LLC, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, John James,
in his Individual Capacity, and Big John Trucking, LLC, signed, December 20,
2011, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Edward Lee Abram, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.